Title: [To Thomas Jefferson from Burrill Carnes, 10 June 1788]
From: Carnes, Burrill
To: Jefferson, Thomas


          [Nantes, 10 June 1788. Recorded in SJL Index, but not found. It is probable that this letter conveyed to TJ the information that Schweighauser & Dobrée would be willing to arbitrate the matter then in negotiation, a proposal on which TJ had asked Carnes to sound the opinion of Dobrée, and which, on receiving Carnes’ favorable report, he formally advanced in his letter to Schweighauser & Dobrée of 27 June 1788. See TJ to Jay, 14 Nov. 1788.]
        